Exhibit 10.15

 

AMENDMENT TO CONSULTING AGREEMENT

 

 

THIS AMENDMENT TO CONSULTING AGREEMENT ("Agreement") is made and entered into
this 28th day of January 2002, by and between ST. CHARLES COMMUNITY, LLC (the
"Company") and Thomas J. Shafer (the "Consultant").

WHEREAS, the Company and the Consultant entered into the original Consulting
Agreement ("Original Agreement) on the 1st day of January 1998.

WHEREAS, Section II entitled "Compensation" of said Original Agreement is hereby
amended to provide as follows:

The Consultant will be paid $4,000 per month for these services, payable
semi-monthly, effective January 1, 2002.

WHEREAS, all other terms and conditions shall remain as stated in the Original
Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

 

WITNESS

 

ST. CHARLES COMMUNITY, LLC

     

/s/ Cynthia L. Hedrick

 

/s/ Edwin L. Kelly

   

Its: Chairman

   

Date: February 5, 2002

           

/s/ Cynthia L. Hedrick

 

/s/ Thomas J. Shafer

   

Thomas J. Shafer

   

Date: February 5, 2002